Citation Nr: 0927502	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
June 2009.

The issue of entitlement to a disability rating in excess of 
70 percent subsequent to December 6, 2008, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Prior to December 6, 2008, the Veteran's PTSD was productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfered with routine 
activities; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

Prior to December 6, 2008, the criteria for a disability 
rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the Veteran in 
April 2005 and October 2006, that informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in her 
possession to the RO.  The October 2006 notice also advised 
him that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  He was also advised on what evidence and/or 
information is necessary to establish entitlement to an 
effective date should benefits be granted.  Finally, the 
Veteran was provided notice in May 2008 of how VA determines 
disability rating for psychiatric disabilities, such as the 
Veteran's PTSD, including providing the relevant rating 
criteria.  

The Board finds that these notice letters, read as a whole, 
fully comply with the notice requirements set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), although 
there is a deficiency with regard to the timing of the 
October 2006 and May 2008 notices in that they were not 
provided prior to the initial adjudication of the Veteran's 
claim.  Such deficiency is not prejudicial to the Veteran, 
however, as content complaint has been provided with an 
opportunity to respond (which the Veteran did in November 
2006 and June 2008).  Thereafter, his claim was readjudicated 
in December 2006 and December 2008, respectively.  Thus, VA 
has cured any deficiency as to the timing of compliant 
notice, and any errors in the regard are found to be 
harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (defects in timing of notice may be cured by 
affording the Veteran appropriate notice and subsequent 
adjudication).

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
July 2005, November 2006 and December 2008.  The Veteran 
testified at his June 2009 hearing that his PTSD has worsened 
since his last VA examination conducted in December 2008.  
Hence, the Board's remand of the Veteran's claim in that 
respect.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-
83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  
The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
reports of the VA examinations conducted in August 2005, 
November 2006 and December 2008; and VA treatment records for 
August 2005 through December 2008.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

In regards to the Veteran's occupational functioning, the 
medical records show that, although the Veteran works as a 
trim carpenter, he is given jobs where he can work mostly 
alone due to his difficulties in interacting with co-workers.  
He also reports difficulty with his boss, having many 
disputes with him and threatened with the loss of his job 
many times.  However, he does good work as he is a 
perfectionist and, therefore, his boss makes special 
concessions for him.  A letter from his employer dated in 
March 2005 documents the Veteran's value to his employer and 
states that he does not interact well with others so that his 
employer is forced to schedule him on projects where he can 
work alone.  

As to his social functioning, the Veteran has no friends and 
desires none.  He avoids others because of his irritability 
and poor frustration tolerance.  He also tends to be paranoid 
and has difficulty trusting others, especially strangers.  He 
was guarded with VA examiners, speaking tersely to them.  As 
for his family relationships, he has been married and 
divorced multiple times.  The Board notes that the Veteran's 
wife submitted a statement in May 2007 in which she says she 
has been married to the Veteran a total of 36 years during 3 
separate period of marriage, the last one beginning in 1986.  
He also had two other marriages - one prior to her marriage 
to the Veteran and the other in between their first and 
second marriage.  She stated they have serious marital 
problems.  The Veteran reported at the VA examination 
conducted in November 2006 that his marriage was heading for 
divorce; however, he reported still being married at the 
December 2008 VA examination.  

He has two daughters with whom he described his relationship 
as "all right" at the December 2008 VA examination, 
although his wife described in her letter that his 
relationship with them was distant.  He reports that he 
avoids any social interaction, including family get-
togethers, as much as possible.  The medical evidence also 
shows his reports of not liking to be around public places, 
and being suspicious and hypervigilant around strangers.  
Although the Veteran has reported attending church once a 
week and enjoying it, he has denied any interaction with 
others attendees or being involved in any other church 
activities.  

Symptoms reported include depression, anxiety, irritability, 
poor frustration tolerance, poor sleep (both difficulty 
getting and staying asleep), fatigue, and nightmares.  There 
is also evidence that he has some ritualistic, compulsive or 
obsessive tendencies, such as checking around the house every 
day, having to sit with his back to the wall even at home, 
and having to sit at the end of the last pew when he attends 
church.  

Finally, the Board notes that there is conflicting evidence 
of whether the Veteran had exaggerated startle response, 
intrusive thoughts, visual hallucinations and/or flashbacks, 
and suicidal ideation, thoughts or plans.  VA treatment 
records show that the Veteran denied having exaggerated 
startle response, flashbacks and audio or visual 
hallucinations, and there is no indication of him having 
intrusive thoughts.  However, he reported at the VA 
examination conducted in November 2006 of having infrequent 
flashback in the form of auditory hallucinations.  At the 
December 2008 VA examination, the Veteran reported having 
recurrent nightmares, intrusive memories and hallucinations.  
Although most of the evidence shows the Veteran denied any 
suicidal or homicidal ideation, the December 2008 VA 
examination noted the Veteran experienced increased suicidal 
ideation, plan and intent in October 2008.  The referenced 
October 2008 treatment note indicates the Veteran denied any 
active or imminent suicidal ideations, but stated "the day I 
stop being productive is the day I will die."  He indicated 
he had made such statements to his wife on and off in the 
past.  Because of this statement, the Veteran's spouse met 
with a VA social worker for information regarding suicide 
prevention.  Follow up treatment note in November 2008 
indicates that the Veteran denied any suicidal ideation, plan 
or intent and he reiterated that he has no intention to hurt 
himself, although this is dependent on his physical health 
and medical condition, adding that if he becomes physically 
decompensated and handicapped then he may very well consider 
"a way out."  At the June 2009 hearing, the Veteran 
testified he had suicidal ideation approximately two months 
before.

Finally, as for his nightmares, their frequency is unclear 
but they appear to have increased in frequency over the last 
few years.  Up until the November 2006 VA examination, the 
Veteran was reporting nightmares only once a month.  VA 
treatment records show a report of nightmares once or twice a 
week in June 2006; with an increase to three to four times a 
week since November 2007.  At the December 2008 VA 
examination, he reported have nightly nightmares of combat.  

Finally, the medical records show that the medical 
professionals have assigned Global Assessment of Functioning 
(GAF) scores ranging from 50 to 70 over the past few years.  
A GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  Although the 70 GAF score would only indicate mild 
symptoms or impairment of functioning, a GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

Based upon the above-evidence, the Board finds that the 
Veteran's disability picture more nearly approximates the 
criteria for a 70 percent disability rating.  The evidence 
clearly shows that the Veteran is unable to establish and 
maintain effective work and social relationships.  Although 
he works, it is clear from the evidence that he works alone 
because of his inability to work alongside co-workers without 
his irritability and frustration causing problems.  Thus, his 
employer makes special accommodations and schedules him on 
jobs where he can work alone most of the time.  He has also 
had problems with his employer and has been threatened with 
firing, but he has managed to continue to be retained, 
probably because of the quality of his work.  His employer 
called him a "highly skilled and valued employee," 
indicating he is held in some esteem by his employer, but his 
employer confirms that the Veteran has daily struggles at his 
job because of his PTSD.  

In addition, the evidence clearly shows that the Veteran is 
unable to establish and maintain social relationships.  He 
has no friends.  He has been divorced multiple times.  The 
exact nature of his relationships with family members is 
questionable, but it appears he is not that close to any of 
them, including his siblings and children.  He is very 
isolative, not wanting to attend family functions and 
avoiding most public places.  Although there is evidence that 
he attended church, he denied doing any other activities with 
the church or interacting with any other attendees.  He 
denied having any hobbies or interests outside of work.  

He also questionably has had suicidal ideation for a number 
of years, although he has generally denied this.  He also 
appears to have had some obsessional or ritualistic routines 
although it is unclear as to the extent that they interfere 
with his routine activities.  He is, however, able to handle 
his activities of daily living, and his personal care and 
hygiene are good.  Finally, his GAF scores in the 50s range 
are indicative of a serious impairment.

However, the preponderance of the evidence is against finding 
that the rating criteria for a 100 percent disability rating 
are met because the evidence fails to show the Veteran has 
total occupational and social impairment, at least prior to 
the VA examination conducted December 6, 2008.  It is clear 
that the Veteran has been able to work in his chosen 
profession albeit with some accommodation for his PTSD.  The 
VA treatment records show that the Veteran considers himself 
a perfectionist and excels at his job as a trim or finish 
carpenter so long as he is able to work alone without much 
supervision.  They also show that the Veteran takes pride in 
his work, and feels it is therapeutic to him.  Thus, the 
evidence clearly shows that the Veteran is not totally 
occupationally impaired.  In addition, although he has 
difficulty in relationships, he has maintained some familial 
relationships at least on a superficial level and was able to 
maintain marriage to his most recent spouse for many years.  
For example, he reported speaking at least monthly with his 
children.  However, at the June 2009 hearing, the Veteran 
testified that he felt his PTSD had worsened since his last 
VA examination, which was conducted on December 6, 2008.  
Thus, as set forth below, the issue of whether a disability 
rating in excess of 70 percent subsequent to December 6, 
2008, is remanded for additional development.

For the foregoing reasons, the Board finds that a 70 percent 
disability rating, but no higher, for the Veteran's service-
connected PTSD is warranted, and, to that extent only, the 
Veteran's appeal is granted.  


ORDER

A rating of 70 percent for posttraumatic stress disorder 
(PTSD), for the period prior to December 6, 2008, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

REMAND

As previously stated, the Board is remanding the claim to 
determine whether a disability rating in excess of 70 percent 
is warranted since December 6, 2008, the date of the 
Veteran's last VA examination.  At the June 2009 hearing, the 
Veteran testified that his PTSD has worsened since his last 
VA examination.  Thus, the Board finds that remand is 
necessary in order to obtain a new VA examination to 
determine the current severity of the Veteran's PTSD.  See 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board also notes that the Veteran testified that he 
continues to receive care at the VA Medical Center in 
Nashville, Tennessee, for his PTSD.  The last VA treatment 
note relating to treatment of the Veteran's PTSD in the 
claims file is from November 2008.  Any subsequent VA 
treatment records should be obtained prior to scheduling the 
Veteran for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Nashville, 
Tennessee for treatment of his PTSD dated 
since November 2008.  All efforts to obtain 
VA records should be fully documented, and 
VA should note a negative response if 
records are not available.

2.  Then the Veteran should be scheduled for 
a VA psychiatric examination to determine 
the extent and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should report all pertinent findings and 
estimate the veteran's Global Assessment of 
Functional (GAF) Scale score.  The examiner 
should comment on the extent to which the 
service-connected PTSD impairs the Veteran's 
occupational and social functioning, 
including whether it is considered he is 
totally occupationally and socially impaired 
due to PTSD.  The examiner should set forth 
a complete rationale for all findings and 
conclusions in a legible report.

3.  Thereafter, the Veteran's claim for a 
higher evaluation since December 6, 2008, 
should be readjudicated.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


